  Case 17-15748       Doc 43   Filed 02/24/21 Entered 02/25/21 08:47:49             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.: 17-15748
Donald C Wilch and Gina M Wilch              )               (Jointly Administered)
                                             )               Chapter: 13
                                             )
                                                             Honorable Deborah L. Thorne
                                             )
                                             )
               Debtor(s)                     )

           ORDER GRANTING MOTION TO AUTHORIZE LOAN REFINANCING

       Having read the MOTION TO AUTHORIZE LOAN REFINANCING heard the arguments of
counsel, and found that due notice has been provided, the Court hereby orders as follows:

  1) The Debtors are authorized to refinance the mortgage loan securing their real property located at
352 Cedar Lane, Elk Grove Village, Il 60007 according to the following terms:
Loan Amount not to exceed: $258,445
Loan term: 30 years
Loan Rate: 3.25%
Loan Payment: $1,756

    2) Debtors will provide the Chapter 13 Trustee with a complete copy of the closing statement
within 10 days of the closing.




                                                          Enter:


                                                                   Honorable Deborah L. Thorne
Dated: February 24, 2021                                           United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
